In re Chelette, Barry Keith; — Defendants); applying for supervisory and/or remedial writ; Parish of Grant, 35th Judicial District Court, No. 96-037; to the Court of Appeal, Third Circuit, No. CW97-0883.
Writ granted. Rulings of the trial judge granting the motion to subpoena pursuant to La.Code Crim.P. art. 66 and denying motion to quash are reversed. It is ordered that the motion to quash the subpoena is granted. State v. Rachal, 362 So.2d 737 cert. denied, 440 U.S. 963, 99 S.Ct. 1508, 59 L.Ed.2d 777 (1979). See Wardius v. Oregon, 412 U.S. 470, 93 S.Ct. 2208, 37 L.Ed.2d 82 (1973).
TRAYLOR, J., would deny the writ.
VICTORY, J., not on panel.